Name: Commission Regulation (EEC) No 1294/87 of 8 May 1987 on exceptional measures to be taken in the beef and veal sector following outbreaks of foot-and-mouth disease in certain regions of Italy
 Type: Regulation
 Subject Matter: agricultural activity;  health;  Europe;  economic policy
 Date Published: nan

 No L 121 /28 Official Journal of the European Communities 9 . 5 . 87 COMMISSION REGULATION (EEC) No 1294/87 of 8 May 1987 on exceptional measures to be taken in the beef and veal sector following outbreaks of foot-and-mouth disease in certain regions of Italy for buying in the meat in question while ensuring that, on removal from storage, the meat to which the measures herein provided for have been applied may be readily distinguished ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 23 thereof, Whereas because of the outbreak of foot-and-mouth disease in certain production regions in Italy, the intro ­ duction of live bovine animals and certain fresh beef or veal products from the said regions of Italy into the other Member States has been temporarily prohibited pursuant to Commission Decision 86/448/EEC of 4 September 1986 on certain protective measures against foot-and ­ mouth disease in Italy (3), as last amended by Decision 86/625/EEC (4) ; Whereas because of numerous recent outbreaks of foot ­ and-mouth disease, the infection zone has been widened significantly ; Whereas, in order to take account of the limitations to free circulation resulting from the situation, exceptional measures to support the market but strictly limited to the needs observed must be taken in the regions concerned ; Whereas it is appropriate, for this purpose, to extend Community purchasing of hindquarters to the abovemen ­ tioned regions or to authorize Italy to purchase at a higher price, costs being met from the national budget, and to grant national aid to facilitate withdrawal from the market of the forequarters corresponding to the hind ­ quarters which have been sent into intervention ; Whereas, in the Italian regions concerned, it is no longer possible either to affix to beef and veal the health marking, or to issue the health certificate, provided for in Article 3(1 ) A(e) and (f) of Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra ­ Community trade in fresh meat ^, as last amended by Regulation (EEC) No 3768/85 (&lt;); Whereas such meat may therefore not be bought in by intervention pursuant to Article 6 of Commission Regula ­ tion (EEC) No 2226/78 f), as last amended by Regulation (EEC) No 827/87 (8) ; whereas provision should be made Article 1 1 . With effect from 11 May 1987, the Italian interven ­ tion agency may buy in a maximum quantity of 6 000 tonnes of meat of the categories listed in the Annex at the price given against each such category. 2. The Italian intervention agency may also purchase the quantities and qualities referred to in paragraph 1 but at prices corresponding to those given in the Annex plus 60 ECU per 100 kilograms . Where this is done, all the costs shall be borne by Italy. 3 . To enable the forequarters corresponding to the hindquarters sent into intervention pursuant to para ­ graphs 1 or 2 to be withdrawn from the market, Italy may grant a national aid of up to 106,178 ECU per 100 kilo ­ grams of forequarters to cover, in particular, deterioration of the product due to freezing. Article 2 1 . The measures referred to in Article 1 may apply only to meat obtained from adult bovine animals reared in local health units in which foot-and-mouth disease has been detected and which have not been declared free of the disease or meat obtained from adult bovine animals reared in local health units which share a boundary with such local health units . Meat obtained from adult bovine animals reared in local health units in which no cases of foot-and-mouth disease have been recorded for three months or from adult bovine animals reared in local health units which share a boundary with such local health units shall no longer qualify for this buying-in operation . Modifications to the boundary of the infection zone shall be notified immediately by the Italian authorities to the Commission . (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 48 , 17 . 2. 1987, p. 1 . (3) OJ No L 259, 11 . 9 . 1986, p . 34. 0 OJ No L 364, 23 . 12. 1986, p. 53 . 0 OJ No 121 , 29 . 7. 1964, p. 2012/64. ( «) OJ No L 362, 31 . 12. 1985, p . 8 . 0 OJ No L 261 , 26 . 9 . 1978 , p. 5 . (8) OJ No L 80, 24. 3 . 1987, p. 6. 9 . 5 . 87 No L 121 /29Official Journal of the European Communities Article 4 The communications provided for in Article 18 of Regu ­ lation (EEC) No 2226/78 shall be made separately in respect of the meat referred to in Article 1 ( 1 ). 2. Meat to which the measures provided for in Article 1 apply shall bear a distinctive marking equivalent to that provided for in Article 3(1 ) A(e) of Directive 64/433/EEC. It shall be stored separately and in readily identifiable lots . Article 3 Meat to which the measures provided for in Article 1 (2) have applied shall be offered for sale by the Italian inter ­ vention agency on terms which prevent any disruption of the market. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1987. For the Commission Frans ANDRIESSEN Vice-President No L 121 /30 Official Journal of the European Communities 9 . 5 . 87 ANEXO  BILAG ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE ALLEGATO  BIJLAGE  ANEXO CategorÃ ­a A : Canales de jÃ ³venes animales machos no castrados de menos de 2 aÃ ±os. Kategori A : Slagtekroppe af unge ikke-kastrerede handyr pÃ ¥ under to Ã ¥r. Kategorie A : SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen, nicht kastrierten Tieren von weniger als 2 Jahren. Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age . Categorie A : Carcasses de jeunes animaux mÃ ¢les non castrÃ ©s de moins de 2 ans. CategorÃ ­a A : Carcasse di giovani animali maschi non castrati di eta inferiore a 2 anni . Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud. CategorÃ ­a A : CarcaÃ §as de animais jovens machos, nÃ £o castrados, de menos de dois anos. Precio de compra expresado en ECU por 100 kilogramos de productos OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ã cus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt PreÃ §o de compra expresso em ECUs por 100 quilogramas de produtos  Quarti posteriori, taglio diritto a 5 costole : Categoria A classe U2 Categoria A classe U3 Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 Categoria A classe OS 380,02 374,80 364,36 359,14 343,48 338,26  Quarti posteriori, taglio a 8 costole, detto pistola : Categoria A classe U2 Categoria A classe U3 Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 Categoria A classe 03 395,85 390,41 379,54 374,10 357,79 352,35